Gen. Laws R.I. cap. 212, § 26, provides that the award or compromise authorized by section 22 of the same chapter, made in writing, together with the decree approving the same, shall be filed and entered of record in the Probate Court having original jurisdiction of the will, and that thereupon the will may be admitted to probate and shall have effect, and the estate of the deceased person shall be disposed of and administered according to the provisions of the will as modified by the award or compromise, In view of the provision that the estate of the deceased shall be disposed of and be administered according to the provisions of the will as modified by the award or compromise, we think the respondent Abbie F. Burdick is entitled to interest on the legacy of $1,500, which she takes under the modified provisions of the will, after the expiration of one year from the testator's death, to wit, from July 11, 1895, the testator having died July 11, 1894, in the same manner as though the legacy had been originally incorporated into the will. The will, whenever admitted to probate, speaks from the death of the testator, and the rule is that when no time of payment is specified the legacy begins to carry interest one year from the testator's death. Esmond v. Brown, 18 R.I. 48, 49. The effect of the provisions of section 26 is to embody the award or compromise in the will and to give effect to it as if originally a part of the will. The complainant relies on Lincoln v.Wood, 128 Mass. 203; but the Massachusetts statute of 1864, cap. 173, under which Lincoln v. Wood was decided, provides merely that the award or compromise made in writing, if found by the court to be just and reasonable in relation to the parties in being, and in its effect on future contingent interests under the will and on bequests to charities, shall be valid and binding on such interests and bequests, as well as on the interests of persons in being. It contains no such provisions as are contained in section 26, which virtually make the award or compromise as much a part of the will as if originally contained in the will.